 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllstateInsuranceCompanyandGeneralSalesDrivers&Allied Employers Union,Local No. 198,an affiliate of the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof America,Petitioner.Case 12-RC-2792'May 21, 1969DECISION ON REVIEW, ORDER, ANDDIRECTION OF SECOND ELECTIONBY MEMBERS BROWN,JENKINS, AND ZAGORIAFollowing the election held in this case on May22, 1968,2 a tally of ballots issued showing that ofapproximately 75 eligible voters, 36 cast validballots for, and 34 against, the Petitioner, and 5 castchallengedballots.ThePetitionerfiledtimelyobjections to conduct affecting the results of theelection. The Regional Director, in his SupplementalDecision on Challenges and Objections, referred toinfootnote 1, overruled the 5 challenges anddirectedtheiropeningand counting, sustainedObjection 1, overruled the other objections, anddirected a second election in the event the Petitionerdid not receive a majority under the revised tally tobeprepared.Thereafter,theEmployer,inaccordancewith the National Labor RelationsBoard Rules and Regulations, filed a timely requestfor review in which it asserted,inter alia,that issuesof fact were present as to the Regional Director'sdisposition of Objection 1 which required a hearing.On November 26, 1968, the National LaborRelations Board issued an Order in which it grantedtheEmployer's request for review, directed theRegionalDirector,inaccordancewithhisSupplementalDecision, to open and count thechallenged ballots and to prepare a revised tally,and, in the event the Petitioner did not receive amajority according to the revised tally, ordered himto conduct a hearing to resolve issues raised by thePetitioner'sObjection 1. The Regional Directorissued a revised tally which showed that 36 voteswere for, and 39 against, the Petitioner. Therefore,onDecember 19, 1968, he issued an orderscheduling hearing.'Thereafter, a hearing was held before ThaddeusR. Sobieski, a Hearing Officer of the Board. In the'The instant case was previously consolidated with Cases 12-RC-2886,12-RC-2889,and 12-RC-2897.However,intheRegionalDirector'sSupplemental Decision on Challenges and Objections,he certified theresults of elections directed in those three cases and no request for reviewwas filed with respect thereto.The appropriate unit therefor was described in the Regional Director'sDecision and Direction of Elections as "All State Insurance Agents withinDistrict 1,District 11, and District III of Division I, excluding..."'Thereafter,on December 30, 1968,the Employer filed a motion forclarification of the Board'sOrder. The Regional Director,on December31, 1968,issued a Statement on Employer'smotion for clarification. TheBoard by telegraphic order dated January 3,1969, denied the motion, butin order to remove ambiguity as to the scope of the hearing, made clearthat it should include issues raised as to all findings relied upon by theRegional Director to support his decision to sustain Objection Icourse of the hearing,the parties entered into astipulation,substantially as follows:1.The unit in whichthe election in this case washeld onMay 22,1968, was thereafter reorganized.2.The reorganized unit comprised insuranceagents within DistrictsI,II, III, and IV ofDivision1.a.The District IV in which the election in Case12-RC-2889 was held (which comprised the FortLauderdale (901 Federal Highway) Retail SalesLocation, the Boynton Beach Retail Sales Location,and the Boca Raton Retail Sales Location) underthe reorganization, was eliminated.b.The Fort Lauderdale Retail Sales Location,formerly in the Old District IV, was made part ofDistrict III.c.The new District IV was made up of threelocations formerly part of Districts I or II, plus anewly established location.d.A newly created location was added to District1.e.Other location transfers did not change thecomposition of the unit.3.The parties agree that a new election may beordered in this case for "All insurance agents withinDistrict I, District II, District III, and District IV ofDivision I, excluding all claim adjusters, clericalworkers and supervisors, and all other employees asprovidedunder theAct", including"insuchdirection of election a finding by the Board from therecordhereinastoadisagreementbetweenPetitioner and Employer as follows:"a.Petitionercontends that those employeesassigned to the Fort Lauderdale Retail SalesLocation, above referred to, should not and theEmployer contends they should be allowed to votein the new election.4.Subject to the Board's clarification of the unitwith regard to the above-stated issue, the Employerwaived its rights to a hearing on Objection 1.5.The parties reserved their rights to contest theBoard's determination of the appropriate unit forthe new election.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has considered the stipulation of theparties,and the entire record in this case, andmakes the following findings:Insupport of its contentions that employeesassigned to the Fort Lauderdale Retail SalesLocation should not be allowed to vote in the newelection, the Petitioner argues that the provisions ofSection 9(c)(3) bar their voting in the reorganizedunit because they comprised a subdivision of theunitinwhichanelectionwas held in Case12-RC-2889 on May 22, 1968, less than 12 monthsago.We find no merit in this argument. Theseemployees are within the scope of the unit agreed to176 NLRB No. 4 ALLSTATE INS. CO.by the parties, and as the election directed herein isnot in the unit or subdivision in which the electioninCase 12-RC-2889 was held they are not precludedby Section 9(c)(3) from participating in the newelection.'Accordingly, we shall set aside the first electionand direct a new election in the following unit whichwe find to be appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.All insurance agents within District 1, District II,District III and and District IV of Division I of theEmployer's operations in the State of Florida,excluding all claims adjusters, clerical workers andsupervisors and all other employees as providedunder the Act.ORDERIT IS HFREBY ORDERED that the election conducted95herein onMay 22,1968, be,and it hereby is, setaside.[DirectionofSecondElection`omitted frompublication.]'ThiokolChemicalCorporation.Redstone Division.123 NLRB 888, andcases cited therein.The case ofRockland Light and PowerCompany,105NLRB 365, on which Petitioner relies, is clearly distinguishable on itsfacts.'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc,156 NLRB1236;N.L.R.B vWyman-Gordon Company,394 U.S. 759. Accordingly, it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters,must befiled by the Employer with the Regional Director for Region 12 within 7days after the date of issuanceof the Noticeof Second Election by theRegional Director.The Regional Director shall make the list available toallparties to the election.No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.